OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
We agree with the Appellate Division that it was not constitutionally required that defendant be represented by counsel at the lineup, which was conducted at an investigatory, prearraignment stage in the proceedings (cf. People v Coleman, 43 NY2d 222). Although the record indicates that at the time this procedure took place defendant was in custody on an unrelated robbery offense, that fact does not acquire significance where, contrary to what was said in the opinion below, there is no assertion by the defendant, nor any indication in the record submitted that defendant was then represented by counsel on either charge.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.